Citation Nr: 1401776	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-13 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for residuals of right foot injuries.

3.  Entitlement to service connection for residuals of left foot injuries.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active duty for training from January to June 1963 and active naval service from December 1963 to November 1965.  

This appeal arises to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, that denied service connection for a left knee disability and a bilateral foot disability.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

In September 2013, the Veteran submitted new medical evidence directly to the Board.  The RO has not had the opportunity to review the new evidence.  The Veteran has not waived his right to initial RO consideration of this evidence and the Board has not attempted to secure such a waiver from the Veteran (see Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003)); however, because the outcome of this decision is favorable, no unfair prejudice to the Veteran will result by adjudicating the merits of the claims below.  


FINDINGS OF FACT

1.  The Veteran injured the left knee practicing judo during active military service.  

2.  Competent private medical evidence of a diagnosis of left anterior cruciate ligament (ACL) tear has been submitted. 

3.  Competent private medical evidence attributes a left ACL injury to active service.  

4.  It is likely that the Veteran sustained foot trauma while practicing judo during active service.  

5.  Competent evidence of bilateral hallux valgus, mild hammertoes of the 2nd through the 5th toes, bilaterally, metatarsalgia between great and second toes, bilaterally, degenerative changes of the right first metatarsal head, and a soft tissue mass overlying the right dorsal foot has been submitted.  

6.  Competent private medical evidence attributes current foot abnormalities to judo-related foot trauma during active service.  


CONCLUSION OF LAW

A left knee ACL tear and bilateral hallux valgus, mild hammertoes of the 2nd through the 5th toes, bilaterally, metatarsalgia between great and second toes, bilaterally, degenerative changes of the right first metatarsal head, and a soft tissue mass overlying the right dorsal foot were incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, only a diagnosis offered by a medical professional is "competent" evidence of a diagnosis; however, when a condition may be identified by its unique and readily identifiable features and capable of lay observation, the lay diagnosis of the disorder is also competent.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  This is especially true where the lay diagnosis supports a later diagnosis offered by a medical professional.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  The evidence requirements for service connection afforded combat Veterans under 38 U.S.C.A. § 1154(b) are relaxed.  Although the record reflects that the Veteran served in a hostile fire zone near the Vietnam coastline, his claimed injuries allegedly arose not in combat, but rather during judo or other martial arts training and competition.  Thus, for purposes of these claims, the relaxed standard of proof afforded combat veterans under § 1154(b) need not be considered. 

Service Connection for the Left Knee

The Veteran's service treatment reports (STRs) do not mention any left knee trouble, although a January 1962 examination report for Naval Reserve enlistment mentions a pre-existing scar over the left patella.  In 1963 and 1965, the Veteran was re-examined by doctors who noted that the left lower extremity was normal. 

In October 2008, the Veteran submitted his claim for service connection for the left knee.  He reported that the left knee was injured during judo activities while he served in Japan.  He explained that he had only recently learned that VA compensation extended to injuries incurred while "off-duty" during active service and that is why he had not earlier submitted this claim. 

The RO denied the claim in March 2009.  In April 2009, the Veteran submitted a notice of disagreement and evidence to support his claim.  He submitted a medical opinion, a former service member's written statement, and a judo club certificate.  These will be briefly discussed. 

In a November 2008 letter, T. Connolly, M.D., recalled having treated the Veteran's left knee in 1989 for an old injury reportedly sustained during judo competition while in the Navy in Japan.  The doctor mentioned his own, perhaps unique, qualification to render an etiology opinion in this case.  The doctor explained that he/she had been a judo referee and had personally witnessed this particular knee ligament injury occur as a result of judo maneuvering.  The doctor stated, "...I completely agree with you that your left leg ACL injury should be...a result of the injury occurring during your time in the Navy."  

In a January 2009-dated, notarized affidavit, a former service member reported that he has known the Veteran for about 25 years, but not while the Veteran was in active service.  The individual reported having a similar history of judo-related knee injuries in Japan, such that the Veteran's report of such knee injury as a result of participating in judo during active service in Japan is most likely true.  The former service member reported that everyone who participated in judo training in Japan experienced numerous "busted toes," "serious ligament tears," and etc. 

A judo certificate submitted by the Veteran supports his claim that while serving in Japan, he participated in judo.  The judo certificate is written both in Japanese and English, such that translation will not be required.  It is dated December 10, 1965, and it awards the Veteran the rank of "Brown Belt 1 Degree."

A November 2009 VA compensation examination report reflects that the Veteran has continued with judo conditioning for decades since active service.  The current diagnosis was recurrent left knee strain.  The examiner concluded that it is unlikely that the recurrent left knee strain is related to active service.  The examiner reasoned that an injury as serious as the claimed left knee ligament injury would have necessitated immediate medical care, which is not shown to have occurred, and would very likely have precluded further judo participation.  

Since submission of the three favorable items of evidence discussed above, the Veteran has submitted further medical evidence.  A February 2010-dated private magnetic resonance imaging (MRI) study shows chronic left knee ACL instability and mild medial facet patellar arthrosis.  The physician, J. Frost, M.D., opined that ACL instability was confirmed by a positive Lachman's test and a positive pivot-shift maneuver.  The doctor stated that the MRI showed a torn ACL also.  The physician noted that the Veteran had reported a history of left knee instability since 1965. 

In his substantive appeal, the Veteran argued that the November 2009 VA examiner based a negative opinion on incorrect facts.  While the VA examiner noted that there was no immediate medical treatment after the claimed left knee injury, the Veteran reported that the left knee was, in fact, immediately wrapped in ice at the judo club, but not aboard his ship.  He reported that a Navy medical corpsman aboard ship did offer assistance later.  Moreover, while the November 2009 VA examiner noted decades of judo activity since active service, the Veteran reported that after the 1965 knee injury, he never again participated in judo, except as a coach, where he could guard the left knee.  

A July 2010 VA Agent Orange compensation examination report contains this diagnosis: Posttraumatic arthritidies secondary to judo activities.  This seems to relate arthritis to active service, although vaguely and without supporting rationale.  Therefore, it cannot be afforded much weight in the matter. 

In April 2011, the Veteran testified before an RO hearing officer that he could not compete in judo after the 1965 knee injury.  He testified that since 1965 his judo activity has been limited to coaching.  He testified that since active service, he has had no other left knee injury and no rigorous activity. 

In a June 2011 affidavit, the Veteran repeated his earlier arguments.

In April 2013, the November 2009 VA examiner offered an addendum opinion.  The physician concluded that it is unlikely that the current left knee condition is related to active service.  The reasons for that conclusion are: (1) the STRs fail to document a left knee injury; (2) the seriousness of an ACL injury would have required medical care during active service; and, (3) the Veteran continued his martial arts career for decades after active service. 

In June 2013, the Veteran testified at a videoconference before the undersigned Veterans' Law Judge that the supporting statement offered by a former service member should be accorded great weight because that service member was also a judo coach.  The Veteran asserted that a judo coach must have some medical training in order to identify judo-related injuries.  

In September 2013, the Veteran submitted another letter from Dr. Connolly.  In that September 2013 letter, Dr. Connolly explained the judo maneuver that stretches the ACL.  Dr. Connolly added this:

  As you know, in my considerable sport judo specific training and experience and high judo rank, together with my extensive orthopedic surgery practice, it is not difficult for me to opine that YOUR left knee ACL injury more likely than not occurred during the time you competed as a member of the Navy-Marine Seahawk Judo Team in 1965.  Further, the most common causes of ACL laxis, namely, down-hill skiing, cross-country running, hockey, figure skating, football, etc, besides judo, it was my understanding that judo was the only athletic activity which you have engaged in.

The above represents all the relevant evidence of record in this case.  The three necessary elements of service connection have been presented.  There is lay evidence of a left knee injury during active service, a current diagnosis, and there is evidence of a medical link between the current diagnosis and events in active service.  It is the evidence of a medical link that is in controversy. 

The two medical opinions offered by Dr. Connolly are highly persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 308 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Moreover, Dr. Connolly offers an opinion based on personal experience as a medical health professional and as a judo aficionado.  This adds to the probative value of the opinion.  

The negative VA medical opinions of November 2009 and April 2013 are not well supported by rationale.  While the physician correctly noted that the STRs do not mention any left knee treatment, the Veteran's account of having been treated with ice immediately after the left knee judo injury while off base is credible and competent.  Thus, it cannot be concluded that the November 2009 physician's opinion is based on correct facts.  

Second, the VA physician based her/his negative opinion on the fact that the Veteran continued practicing judo for decades after the left knee injury, while the Veteran has maintained that he has not done so.  The Veteran maintains that he has continued coaching judo, but not practicing judo, since the injury and that the VA physician misunderstood this point.  

Third, the VA physician's opinion is difficult to understand in one other respect.  The VA physician, after reviewing the pertinent medical history, offered a diagnosis only of a recurrent left knee strain, while there is ample MRI evidence and other medical evidence of a current left knee ACL tear in the claims files.  The physician has not offered any rationale for changing the diagnosis from left ACL tear to recurrent left knee strain.  Because of this discrepancy, the persuasive value of the VA medical opinions of 2009 and 2013 are lessened.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for residuals of a left ACL tear must therefore be granted.  

Service Connection for Residuals of Injuries of Both Feet

The Veteran's STRs do not reflect a complaint of or treatment for any foot condition.  In October 2008, he submitted his first claim for service connection for the feet.  He reported that his feet were injured during judo activities while he served in Japan.  

In January 2009, the Veteran submitted a letter from K. Boesenberg, D.P.M., dated in October 2008.  In the letter, Dr. Boesenberg reviewed the reported history of competitive judo during active service, although the doctor began the report by noting that the Veteran, "...has had problems with his feet all of his life."  The physician then noted that the Veteran, "...has had multiple injuries to his feet during the course of his judo training but his instructor in the navy typically advised him to "suck it up"."  Although the podiatrist also found flexible pes planus and zero degrees of ankle dorsiflexion secondary to gastroc equinus, the final assessment was, "HAV [hallux valgus] with medial bunion left >right, HT 2nd [hammertoe of the second toe] B/L [bilateral], metatarsalgia, history of multiple and frequent injuries to both feet while active duty in the USN/judo competition."

The podiatrist went on to state that the hallux valgus condition likely was aggravated by multiple contusions and possible fractures associated with competitive judo.  The podiatrist added, "Certainly his active lifestyle in the navy aggravated the condition and precipitated most of his symptoms."

In a January 2009-dated, notarized affidavit, a former service member who also practiced and coached judo reported that he has known the Veteran for about 25 years, but not while the Veteran was in active service.  The judo coach reported having incurred injuries similar to the Veteran's claimed injuries and noted that as long has the two had known each other, the Veteran had never competed in judo, but rather, was simply a judo coach.  The judo coach recalled that everyone who participated in judo training in Japan had experienced numerous "busted toes," "serious ligament tears," and etc. 

A July 2010 VA podiatry compensation examination report reflects that the Veteran recalled mild episodes of foot trauma during active service but could not recall any severe trauma to either foot.  X-rays showed bilateral bunions and a healed fracture of the left 5th toe and degenerative changes of the right first metatarsal head.  The diagnoses were bilateral hallux valgus, metatarsalgia between great and second toes, bilaterally, mild hammertoes 2nd through 5th toes, bilaterally, and soft tissue mass overlying proximal 4th metatarsal bone on the right dorsal foot.

The July 2010 VA examiner noted that there was no written record of any foot problem during active service and stated that it is unlikely that these current problems are related to active service.  The reason offered is that there is no objective evidence of such during active service.  

An October 2010 private medical report notes that an MRI showed a large ganglion cyst over the right dorsal foot, edema of the plantar muscles and flexor hallucis longus muscle, and possible entrapment neuropathy of the tibial nerve.

In his substantive appeal, the Veteran argued that the VA examiner based a negative opinion on incorrect facts.  While the VA examiner noted that there was no immediate medical treatment after the claimed injuries, the Veteran reported that he did indeed injure the feet during judo training.  Moreover, the Veteran reported that after a 1965 left knee injury, he never again participated in judo, except as a coach.  

A July 2010 VA Agent Orange compensation examination report contains this diagnosis: Posttraumatic arthridities secondary to judo activities.

A private report dated in February 2011 reflects that a ganglion cyst of the right foot was surgically removed.  Regardless that this cyst was removed, because it was shown during the appeal period, it should be rated.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court stressed that the specific service connection requirement of a current disability is satisfied when the disability is "current at the time a claim is filed" even where the disability resolves prior to the Secretary's adjudication of the claim.  See also Gilpin v West.  155 F.3d 1353 (Fed. Cir. 1998).

In April 2011, the Veteran testified before an RO hearing officer that during judo practice while in the Navy, he often kicked a post, resulting in foot injuries.  He testified that a growth on the right dorsal foot surface had been there since active service, as well as a dislocated right toe.  He testified that since a knee injury during judo training, his judo activity has been limited to coaching.  Thus, since active service, he has not subjected his feet to rigorous activity. 

In a June 2011 affidavit, the Veteran repeated his arguments.

In June 2013, the Veteran testified at a videoconference before the undersigned Veterans' Law Judge that a supporting statement offered by a former service member who also practiced and coached judo should be accorded great weight because a judo coach must have some medical training in order to identify judo-related injuries.  

The above represents all the relevant evidence of record in this case.  The three necessary elements of service connection have been presented.  There is lay evidence of bilateral foot injuries during active service, several current bilateral foot-related diagnoses, and there is evidence of a medical link between the current diagnosis and events in active service.  It is the evidence of a medical link that is in controversy should be discussed further.  

The private medical opinion offered by Dr. Boesenberg is compelling, as it is supported by persuasive reasoning and is based on accurate facts.  Nieves-Rodriguez, 22 Vet. App. at 304; Reonal, 5 Vet. App. at 461.  On the other hand, the negative medical opinion contained in the VA podiatry examination report of July 2010 appears to be based solely on the absence of a documented foot injury during active service.  Because the VA examiner placed no weight on the Veteran's own account of foot injuries or of the other lay and medical evidence that corroborates foot injuries during active service, the opinion is based on an incorrect fact background.  Its persuasive value is therefore lessened. 

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for bilateral hallux valgus, mild hammertoes of the 2nd through the 5th toes, bilaterally, metatarsalgia between great and second toes, bilaterally, degenerative changes of the right first metatarsal head, and a soft tissue mass overlying the right dorsal foot must therefore be granted.  


ORDER

Service connection for a left knee ACL tear is granted.

Service connection for bilateral hallux valgus, mild hammertoes of the 2nd through the 5th toes, bilaterally, metatarsalgia between great and second toes, bilaterally, degenerative changes of the right first metatarsal head, and a soft tissue mass overlying the right dorsal foot is granted.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


